Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 11, 12 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Heaven et al (5,611,803) in view of the teaching of Jenkins et al (6,645,199).
Heaven et al disclose a device for removing tissue from a body lumen comprising a delivery shaft (118) having a lumen therethrough (Figure 11a), an energy device (120), a manipulation member (116) slidably received in the lumen of the shaft and a treatment element (112) at a distal portion of the manipulation member and coupled to 
As addressed in the previous Office action, Jenkins also provides energy to a wire to transfer the wire from a martensitic to an austenitic state, and specifically teach that the transformation may occur at temperatures above 40 degrees Celsius (col. 8, lines 10-22).
To have provided the Heaven et al device with a transformation temperature above 40 degrees Celsius to provide treatment of tissue with the wire loop after it transforms to the austenitic state would have been an obvious consideration for one of ordinary skill in the art, particularly since Jenkins et al fairly teach that it is known to cause such a transformation of a shape memory material in that temperature range to afford treatment of tissue.
Regarding claim 3, Heaven et al disclose the use of RF energy to the treatment element (col. 3, lines 25-28).  Regarding claims 5 and 6, the examiner maintains the Heaven et al device is inherently capable of these uses.  Regarding claim 7, there is a 
Regarding claim 27, Heaven et al again disclose a device comprising a delivery shaft, an energy source, a manipulation member and a treatment element as addressed with respect to claim 1 above.  The pre-set shape of the treatment element is a loop and may have a U-shaped configuration disposed at an angle relative to the shaft (Figures 5 and 6, for example).  Heaven et al is silent regarding the specific transformation temperature.
As addressed above, Jenkins et al fairly teach a known transformation temperature for transforming a shape-memory wire to an austenitic state for the treatment of tissue.  To have provided the Heaven et al device with a transformation temperature above 40 degrees Celsius to provide treatment of tissue with the wire loop after it transforms to the austenitic state would have been an obvious consideration for one of ordinary skill in the art, particularly since Jenkins et al fairly teach that it is known to cause such a transformation of a shape memory material in that temperature range to afford treatment of tissue.
Regarding claim 28, the Heaven treatment element is configured to directly engage tissue to cut/resect tissue as seen in Figures 11a-11b.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heaven et al (‘803) and Jenkins et al (‘199) and further in view of the teaching of Shuman et al (2014/0276764).
	Heaven et al in view of Jenkins is silent with respect to the specific frequency of the energy used.  The examiner maintains that the range of RF frequencies used in medical applications is generally well-known in the art to those of ordinary skill in art.  Shuman et al discloses an alternative device that uses energy to heat a shape memory element to transform the element into a desired shape for medical use, and specifically disclose a range of frequencies within applicant’s disclosed range (para. [0059].
	To have used any well-known frequency of RF energy for delivery to the Heaven et al manipulation member, as modified by the teaching of Jenkins, to treat tissue and/or heat the shape memory wire would have been an obvious consideration for one of ordinary skill in the art, particularly since Shuman et al fairly teach the known use of a frequency range within applicant’s disclosed range for that same purpose.

Claims 1, 3-7, 9-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al (2014/0276764) in view of the teaching of Jenkins et al (‘199).
	As addressed in the previous Office action, Shuman et al discloses a device comprising a delivery shaft (bronchoscope 200) having a lumen therethrough (i.e. working channel) and a manipulation member (101) configured to be slidably received in the lumen of the shaft.  An energy source (112) is connected to the manipulation 
	As addressed above, Jenkins et al specifically disclose the range of temperatures above body temperature at which a shape-memory element may be transformed from its martensitic state to its expanded austenitic state to treat tissue.  Further, Jenkins et al specifically disclosed a loop configuration with a pre-set bend for engaging lumen tissue during treatment.
	To have provided the Shuman et al device with a treatment member having a loop configuration with a pre-set bend to engage lumen tissue would have been an obvious modification for one of ordinary skill in the art since Jenkins et al fairly teach such a shape for a treatment element to treat luminal tissue.  The specific temperature at which the treatment element would transform shape is reasonably taught by Jenkins et al.
	Regarding claim 3, Shuman et al discloses an RF energy source (para. [0029]) as does Jenkins et al.  Regarding claim 4, Shuman et al discloses the range of frequencies that may be used (para. [0059]).  Regarding claims 5 and 6, the examiner maintains the Shuman et al device is inherently capable of being inserted into a uterine cavity, and Shuman et al specifically disclose separating a tumor from tissue (para. .  
	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al (2014/0276764) in view of the teaching of Jenkins et al (‘199) and further in view of the teaching of Cao et al (2014/0276755).
	The combination of the Jenkins et al teachings with the Shuman et al device has been addressed above.  Shuman et al in view of Jenkins et al fails to disclose a multiple loop configuration for treating tissue of a lumen.
	Cao et al discloses an analogous device having a treatment element in the shape of a loop for treating tissue of a lumen.  In particular, Cao et al fairly teach that the treatment element may in the form of a single loop (Figure 2), or may be in the form of multiple loops (Figure 6).
	To have provided the Shuman et al device, as modified by the teaching of Jenkins, with a multiple loop structure for the treatment element to effectively treat .
Response to Arguments
	The examiner has now applied the Heaven et al reference to show a device that uses a treatment element consisting of a shape-memory wire that directly contacts tissue to treat tissue after the treatment element has transformed to an austenitic state.  Jenkins et al is relied upon solely to teach the transformation temperature that may be used to transform the treatment element for treatment of tissue.  
	Regarding the combination of the Shuman et al and Jenkins et al references, applicant’s arguments are not persuasive.  Applicant contends that Jenkins et al fails to disclose a treatment element consisting of a shape-memory alloy that is configured to contact tissue.  However, Shuman et al disclose a treatment element that meets this limitation.  Jenkins et al is relied upon solely to teach the transformation temperature for the treatment element.  As such, applicant’s arguments are not directed towards the specific combination of the teachings since Jenkins et al is not relied upon to teach a treatment element consisting of a shape-memory material capable of contacting tissue.
	Applicant has not substantively argued the dependent claims, and the examiner maintains the rejections remain tenable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGuckin, Jr et al (6,626,903) and Dulebohn (5,201,741) disclose other devices using a treatment element consisting of a shape-memory wire that may be used to cut tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/May 21, 2021